PER CURIAM.
We affirm the trial court’s denial of the appellant’s motion for post-conviction relief made pursuant to rule 3.850, Florida Rules of Criminal Procedure as the issues raised in this motion are successive; see Christopher v. State, 489 So.2d 22, 24 (Fla.1986); Francois v. Wainwright, 470 So.2d 685, 686 (Fla.1985); Songer v. State, 463 So.2d 229, 231 (Fla.1985); and they should have or could have been raised by the appellant on direct appeal; see Johnston v. Dugger, 583 So.2d 657, 660 (Fla.1991); Kennedy v. State, 547 So.2d 912, 913 (Fla.1989).
Affirmed.